EXHIBIT 10.2

 

AMENDMENT made effective as of April 6, 2020 to Employment Agreement (the
“Employment Agreement”) dated July 8, 2019 between Voxx International
Corporation, 180 Marcus Blvd., Hauppauge, New York 11788 (the “Company”) and
Loriann Shelton, an individual residing at 8 Emily Court, Moriches, New York
11955 (the “Executive”)

WHEREAS, due the COVID-19 pandemic crisis (the “Crisis”), the Company has
instituted a multitude of cost savings actions, including, without limitation,
employee furloughs and salary reductions; and

WHEREAS, the Executive fully understands and appreciates the magnitude of the
Crisis and its detrimental effect on the Company’s business; and

WHEREAS, notwithstanding the existence of the Employment Agreement, the
Executive is willing to voluntarily participate in the salary reduction program.

NOW, THEREFORE, IT IS AGREED BY THE PARTIES AS FOLLOWS:

1.Effective as of April 6, 2020, Section 3(a) of the Employment Agreement is
hereby amended to reduce the Executive’s Base Salary from $450,000 (hereinafter,
the “Original Base Salary”) to $360,000 (hereinafter, the “Reduced Base
Salary”).  All capitalized terms contained herein are defined in the Employment
Agreement.

2.The Reduced Base Salary shall remain in place through the earlier to occur of
the conclusion of the Company’s 2021 fiscal year or until such time as the Chief
Executive Officer of the Company determines that it is financially prudent and
in the best interest of the Company to restore the Base Salary.

3.In the event that Accrued Obligations or Post-Employment Benefits are due and
owing to the Executive by the Company for Termination Without Cause or
Executive’s Resignation for Good Reason, such Accrued Obligations or
Post-Employment Benefits shall be calculated as if the Original Base Salary was
in effect at the time of such Termination or Resignation, as the case may be.  

4.Except as modified herein, the Parties ratify and confirm the Employment
Agreement as written.




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Amendment as of
the date first written above.

EMPLOYER:

VOXX INTERNATIONAL CORPORATION

 

By: /s/ Patrick M. Lavelle

Patrick M. Lavelle, President/CEO

 

EXECUTIVE:

 

/s/ Loriann Shelton

Loriann Shelton

 

 

 